*212
ORDER

PER CURIAM.
Paul W. Hahn appeals from a judgment denying his Motion for Contempt. The trial court found that on the evidence adduced at trial it could not conclude that Lillian Faye Hahn was in contempt of the court’s order regarding visitation or delivery of marital property.
We have reviewed the briefs and record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).